FILED
                           NOT FOR PUBLICATION                               MAR 06 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


SAMUEL SAMSON GUZMAN,

              Plaintiff - Appellee              No. 11-56467

  v.                                            D.C. No. 5:10-cv-01009-JAK-
                                                RNB
DEBORAH DEXTER,
                                                MEMORANDUM*
              Defendant - Appellant


                   Appeal from the United States District Court
                        for Central District of California,
                   John A. Kronstadt, District Judge, Presiding

                      Argued and Submitted January 7, 2014
                              Pasadena, California

Before: REINHARDT and CLIFTON, Circuit Judges, and DORSEY, District
Judge**

       Petitioner Samuel Samson Guzman appeals the denial of a habeas corpus

petition challenging his second-degree murder conviction in California state court.


      * This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

     ** The Honorable Jennifer A. Dorsey, District Judge for the District of
Nevada, sitting by designation.
                                         1
We review the district court’s denial de novo and review its related factual findings

for clear error. Lambert v. Blodgett, 393 F.3d 943, 964 (9th Cir. 2004) (citing

DePetris v. Kuykendall, 239 F.3d 1057, 1061 (9th Cir. 2001); Solis v. Garcia, 219

F.3d 922, 926 (9th Cir. 2000) (per curiam)). We have jurisdiction under 28 U.S.C.

§ 2253 and affirm the district court’s denial of habeas relief.

      Guzman contends that the trial court violated his Sixth Amendment rights by

excluding evidence of the victim’s gang affiliation. We reject this contention

because this Circuit recognized in Spivey v. Rocha, 194 F.3d 971 (1999), that

evidence of a victim’s gang membership is inadmissible to bolster a defendant’s

self-defense claim. Gang-membership evidence is “not probative to the question of

whether” the victim was armed. Id. at 978. Thus, excluding this evidence did not

render Guzman’s trial “so fundamentally unfair as to violate due process.” Id. In

any event, apart from our own precedent, no clearly established Supreme Court

precedent supports Guzman’s claim of constitutional error.

      Guzman further argues that this Court should expand the Certificate of

Appealability (“COA”) to consider whether the trial court erred by allowing the

prosecutor to introduce evidence of Guzman’s training in the Marine Corps, where

he served as a cook, and to characterize Guzman as “trained to kill” by the military.

The trial court did not err in admitting this evidence because Guzman’s military


                                           2
training was relevant to determining his state of mind, impeaching his testimony,

and evaluating his self-defense claim. Even if this evidentiary decision were

erroneous, Guzman has not made the requisite “substantial showing of the denial

of a constitutional right” for the Court to expand the COA and address this

challenge. 28 U.S.C. § 2253(c)(2); Doe v. Woodford, 508 F.3d 563, 567 (9th Cir.

2007) (quoting Hiivala v. Wood, 195 F.3d 1098, 1104 (9th Cir. 1999)); see also

Estelle v. McGuire, 502 U.S. 62, 70 (1991) (admission of relevant evidence does

not violate due process) (per curiam) (citation omitted).

      Finally, Guzman contends that the COA should be expanded to determine

whether the gang-membership and military-training evidence cumulated to deprive

him of a fair trial. Again, we conclude that Guzman has failed to show a

constitutional violation. Even if these evidentiary decisions were erroneous, they

did not “so infect[] the trial with unfairness as to make the resulting conviction a

denial of due process.” Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974). The

Anti-Terrorism and Effective Death Penalty Act, which governs Guzman’s habeas

petition, requires that “the state court decision [was] more than incorrect or

erroneous.” Lockyer v. Andrade, 538 U.S. 63, 75 (2003) (citing Williams v.

Taylor, 529 U.S. 362, 410, 412 (2000)). The trial court’s decision must have been

“objectively unreasonable.” Id. (citation omitted). Nothing in the record, viewed


                                           3
favorably to Guzman, suggests objectively unreasonable decisions by the trial

court or the subsequent reviewing courts. Guzman’s cumulative-error argument

thus fails to satisfy the requirement of a substantial showing of the denial of a

constitutional right.

      Guzman has not demonstrated that the state court’s decisions were contrary

to law or evidenced an unreasonable application of clearly established federal law,

as determined by the United States Supreme Court. See 28 U.S.C. § 2254(d).

      AFFIRMED.




                                           4